            Case 1:17-cv-02674-RC Document 31 Filed 05/28/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

VITALYI KRIVENKO and                             :
JSK FSK “MORYE”,                                 :
                                                 :
       Plaintiffs,                               :      Civil Action No.:      17-2674 (RC)
                                                 :
       v.                                        :      Re Document Nos.:      26, 27, 29, 30
                                                 :
THE RUSSIAN FEDERATION and                       :
DOES 1–10,                                       :
                                                 :
       Defendants.                               :

                                            ORDER

      GRANTING IN PART PLAINTIFFS’ EMERGENCY MOTION FOR EXTENSION OF TIME;
      ORDERING PLAINTIFFS TO RESPOND TO MOTION TO DISMISS OR FACE DISMISSAL

       On November 9, 2018, Defendant, the Russian Federation, filed a motion to dismiss

Plaintiffs’ complaint. See Russian Fed.’n’s Mot. Dismiss, ECF No. 19. Plaintiffs’ opposition to

that motion was due on or before January 31, 2019. See Fed. R. Civ. P. 6(a)(1), (d); LCvR 7(b);

Minute Order (Nov. 26, 2018). Two days before that deadline, however, Plaintiffs’ counsel filed

a motion to withdraw from the case. See Mot. Withdraw at 1, ECF No. 21. The Russian

Federation opposed Plaintiffs’ motion to withdraw and urged this Court to treat Defendant’s

motion to dismiss as conceded. See Russian Fed’n’s Opp’n Mot. Withdraw at 1, ECF No. 23;

Russian Fed’n’s Reply Supp. Mot. Dismiss at 1, ECF No. 24.

       On March 8, 2019, this Court granted Plaintiffs’ counsel’s motion to withdraw,

conditional on Plaintiffs’ counsel serving Plaintiffs with the Court’s Order. See Order, ECF No.

25. Plaintiffs averred that they received notice of their counsel’s withdrawal on April 4, 2019

and moved for a thirty-day extension of the Court’s April 8, 2019, deadline to respond to the

Russian Federation’s motion to dismiss. Emergency Mot. Extension, ECF No. 26. Plaintiffs
          Case 1:17-cv-02674-RC Document 31 Filed 05/28/19 Page 2 of 2



filed a notice of appearance and are represented by new council as of April 18, 2019, see ECF

No. 28, and have also filed a supplemental memorandum to their motion to extend time, see

Suppl. Mem. Supp. Mot. Extension, ECF No. 29. The Russian Federation again opposed

Plaintiffs’ motion to extend as well as Plaintiffs’ supplemental memorandum to its earlier motion

and asked the Court to treat Defendant’s motion to dismiss as conceded. See Russian Fed’n’s

Opp’n Mot. Extension at 6, ECF No. 27 (citing Local Civil Rule 7(b), which provides that if a

party fails to file a response to a motion within the prescribed time, “the Court may treat the

motion as conceded”); Russian Fed’n’s Opp’n Suppl. Mem., ECF No. 30.

        Such a step is not yet necessary, and this Court will grant a final extension of time. In

granting this extension, the Court underscores that this is the third extension granted to Plaintiffs

and that failure to meet the new deadline may result in dismissal of the suit. The Court also

notes Defendant’s argument in the alternative that “both sides should receive equal amounts of

total additional time, as a matter of basic fairness and due process.” Id.

       It is hereby ORDERED that Plaintiffs’ motion for extension of time is granted in part

and that Plaintiffs shall file their opposition to Defendant’s motion to dismiss by no later than

June 11, 2019. Failure to oppose the motion by this deadline may result in the Court deeming

the motion to dismiss conceded, see LCvR 7(b), or, alternatively, dismissing this case for failure

to prosecute, see Fed. R. Civ. P. 41(b); Clemente v. FBI, 867 F.3d 111, 122–23 (D.C. Cir. 2017).

It is FURTHER ORDERED that Defendant shall file their reply by August 13, 2019.

       SO ORDERED.


Dated: May 28, 2019                                                 RUDOLPH CONTRERAS
                                                                    United States District Judge




                                                  2
